 1

 2
                          UNITED STATES DISTRICT COURT
 3
                         EASTERN DISTRICT OF CALIFORNIA
 4                            SACRAMENTO DIVISION
 5

 6
     ANDREY MOTENKO,                         )   Case No. 2:19-cv-00004-EFB
                                             )
 7                Plaintiff,                 )   [PROPOSED] ORDER OF REMAND
 8         vs.                               )   PURSUANT TO SENTENCE FOUR
                                             )   OF 42 U.S.C. § 405(g) AND FOR
 9
     ANDREW SAUL,                            )   ENTRY OF JUDGMENT
10   Commissioner of Social Security,        )
11
                                             )
                  Defendant.                 )
12                                           )
13                                           )
14
           Based upon the parties’ Stipulation to Voluntary Remand Pursuant to
15
     Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to
16

17
     Remand”), and for cause shown, IT IS HEREBY ORDERED that the above-

18
     captioned action be remanded to the Commissioner of Social Security for further

19   administrative proceedings consistent with the terms of the Stipulation to Remand.
20   Dated: October 16, 2019.
21

22

23

24

25

26

27

28
